                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                No. 7:17-CR-128-D-1

 UNITED STATES OF AMERICA,                    )
                                              )
      V.                                       )   ORDER
                                              )
 KENDELL WHITFIELD,                           )


      This matter comes before the Court on the United States of America's Motion

to seal an exhibit [D.E. 155] attached to the United States' response in opposition to

Defendant's motion for compassionate release. For good cause having been shown,

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the exhibit [D.E. 155] attached to the United States' response in opposition to

Defendant's motion for compassionate release.

      so ORDERED this J1 day of       s~tm      bLC    , 2020.




                                       United States District Judge




           Case 7:17-cr-00128-D Document 167 Filed 09/17/20 Page 1 of 1
